   Case 3:18-cv-02108-B Document 32 Filed 02/20/19                  Page 1 of 11 PageID 119



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
MYRON STILES,

        Plaintiff,
                                                         CIVIL ACTION NO. 3:18-cv-02108-B
vs.

AUTOZONERS, LLC                                                JURY TRIAL DEMANDED

        Defendant.
                                        /

                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                    TO PLAINTIFF’S FIRST AMENDED COMPLAINT

        NOW INTO COURT, through undersigned counsel, comes Defendant, AutoZoners, LLC

(“AutoZone”) and submits this Answer and Affirmative Defenses to the Plaintiff’s First Amended

Complaint (“Complaint”) by Plaintiff, Myron Stiles (“Plaintiff”). AutoZone denies each and every

allegation unless specifically admitted, qualified, or otherwise answered herein. AutoZone states

and alleges as follows:

                                                   I.

                                            Introduction

        1.01     AutoZone denies that Plaintiff was terminated due to his race and/or for engaging

in protected activity. AutoZone denies the remaining allegations contained in Paragraph 1.01 of

Plaintiff’s First Amended Complaint for lack of information sufficient to justify a belief in the

truth therein.

                                                   II.

                                               Parties

        2.01     AutoZone admits that Plaintiff is Myron Stiles and admits that he is a citizen of the

State of Texas upon information and belief. AutoZone denies the remaining allegations contained



{M1599123.2}                                       1
   Case 3:18-cv-02108-B Document 32 Filed 02/20/19                  Page 2 of 11 PageID 120



in Paragraph 2.01 of Plaintiff’s First Amended Complaint for lack of information sufficient to

justify a belief in the truth therein.

        2.02    AutoZone admits the allegations contained in Paragraph 2.02 of Plaintiff’s First

Amended Complaint.

                                                    III.

                                         Jurisdiction and Venue

        3.01     AutoZone admits that jurisdiction is proper. AutoZone denies any liability and

denies that Plaintiff suffered any damages due to any conduct by AutoZone.

        3.02    AutoZone admits that venue is proper. AutoZone denies any liability and denies

that Plaintiff suffered any damages due to any conduct by AutoZone.

                                                    IV.

                                          Factual Allegations

        4.01    AutoZone admits that Plaintiff was hired as a Parts Sales Manager on June 23,

2017, that John Zimmerman was the Store Manager at the location for which Plaintiff was hired,

and that Mr. Zimmerman has stated that he told Plaintiff “this will be a trial by fire and there is no

other way” in the context of Plaintiff’s need to acquire management skills based on his lack of

having had any experience and Plaintiff’s need to learn through on the job training. AutoZone

denies the remaining allegations contained in Paragraph 4.01 of Plaintiff’s First Amended

Complaint for lack of information sufficient to justify a belief in the truth therein.

        4.02    AutoZone admits Plaintiff worked with a “Raul.” AutoZone denies that Plaintiff

allegedly enjoyed working with Raul and that Plaintiff did not like the way Mr. Zimmerman was

treating him for lack of information sufficient to justify a belief in the truth therein. AutoZone




{M1599123.2}                                       2
   Case 3:18-cv-02108-B Document 32 Filed 02/20/19                 Page 3 of 11 PageID 121



denies the remaining allegations contained in Paragraph 4.02 of Plaintiff’s First Amended

Complaint.

        4.03     AutoZone admits that Mr. Mix, a white male, became employed by AutoZone as a

Parts Sales Manager in July of 2017. AutoZone denies the remaining allegations contained in

Paragraph 4.03 of Plaintiff’s First Amended Complaint.

        4.04     AutoZone admits that the store at which Plaintiff worked did not have an Assistant

Store Manager position. AutoZone denies the remaining allegations contained in Paragraph 4.04

of Plaintiff’s First Amended Complaint.

        4.05     AutoZone admits that Ms. Dunavin was employed by AutoZone in a non-

managerial capacity. AutoZone admits that at some point in time, Ms. Gonce was employed by

AutoZone as a Store Manager at a store located at 45th and Washington. AutoZone denies that

Ms. Dunavin and Ms. Gonce are related. AutoZone denies the remaining allegations contained in

Paragraph 4.05 of Plaintiff’s First Amended Complaint for lack of sufficient information to justify

a belief in the truth therein.

        4.06     AutoZone admits that in 2017, Mr. Stiles made disparaging remarks about Mr.

Gonzalez. AutoZone admits Plaintiff claims that at some point, Mr. Gonzalez stated he was “black

and lazy.” AutoZone denies that Mr. Mix heard any disparaging remarks by Mr. Gonzalez

regarding Plaintiff. AutoZone denies the remaining allegations contained in Paragraph 4.06 of

Plaintiff’s First Amended Complaint for lack of sufficient information to justify a belief in the

truth therein.

        4.07     AutoZone admits that at some point, Plaintiff alleged to Mr. Zimmerman that Mr.

Gonzalez referred to him as being “black and lazy” and that Mr. Zimmerman told Plaintiff he

would speak with Mr. Gonzalez about this. AutoZone admits that Plaintiff worked at Ms. Gonce’s




{M1599123.2}                                      3
   Case 3:18-cv-02108-B Document 32 Filed 02/20/19                Page 4 of 11 PageID 122



store for a few days in December of 2017. AutoZone admits that an investigation into Plaintiff’s

misconduct was conducted by Human Resources and that Plaintiff provided AutoZone with a

statement. AutoZone avers that the statement is the best evidence of its contents. AutoZone denies

the remaining allegations contained in Paragraph 4.07 of Plaintiff’s First Amended Complaint.

        4.08   AutoZone denies the allegations contained in Paragraph 4.08 of Plaintiff’s First

Amended Complaint.

        4.09    AutoZone admits that Plaintiff was informed of the decision to terminate his

employment on December 19, 2017.

                                                 V.

                                           Count One

                     Race Discrimination in Violation of 42 U.S.C. § 1981

        5.01    To the extent applicable, AutoZone incorporates by reference its answers to

Paragraphs 4.01- 4.09 and its Affirmative Defenses as if fully restated herein.

        5.02   AutoZone admits that the applicable statute of limitations for Plaintiff’s Section

1981 claims is four years. AutoZone denies the remaining allegations contained in Paragraph 5.02

of Plaintiff’s First Amended Complaint.

        5.03   AutoZone admits upon information and belief that Plaintiff is African American

and that he was employed by AutoZone. AutoZone denies the remaining allegations contained in

Paragraph 5.03 of Plaintiff’s First Amended Complaint.

        5.04   AutoZone denies the allegations contained in Paragraph 5.04 of Plaintiff’s First

Amended Complaint.




{M1599123.2}                                     4
   Case 3:18-cv-02108-B Document 32 Filed 02/20/19                  Page 5 of 11 PageID 123



                                                  VI.

                                            Count Two

                Race Discrimination in Violation of Title VII/Tex. Labor Code

6.01     To the extent applicable, AutoZone incorporates by reference its answers to Paragraphs

4.01- 4.09 and its Affirmative Defenses as if fully restated herein.

        6.02   AutoZone admits that it employs more than fifteen employees and is an “employer”

within the meaning of Title VII and the TCHRA. AutoZone further admits upon information and

belief that the United States Equal Employment Opportunity Commission issued Plaintiff a Notice

of Right to Sue (Issued on Request); that Plaintiff amended his Complaint within 90 days of his

receipt of the Right to Sue, and that 180 days have lapsed since Plaintiff filed his Charge with the

TCHR. AutoZone denies the remaining allegations contained in Paragraph 6.02 of Plaintiff’s First

Amended Complaint.

        6.03   AutoZone denies the allegations contained in Paragraph 6.03 of Plaintiff’s First

Amended Complaint.

        6.04    AutoZone denies the allegations contained in Paragraph 6.04 of Plaintiff’s First

Amended Complaint. AutoZone further denies that it is liable to Plaintiff and denies that he is

entitled to any damages under the applicable statutes.

                                                 VII.

                                       Jury Trial Demand

        7.01    AutoZone avers that at least some of the issues presented by Plaintiff are not triable

by a jury and, thus, denies that Plaintiff is entitled to a jury trial as to all issues arising from

Plaintiff’s First Amended Complaint.




{M1599123.2}                                      5
   Case 3:18-cv-02108-B Document 32 Filed 02/20/19                   Page 6 of 11 PageID 124



                                    AFFIRMATIVE DEFENSES

          AND NOW, in further answer to Plaintiff’s First Amended Complaint, AutoZone asserts

the following affirmative defenses:

          AutoZone incorporates paragraphs 1.01 through 6.04 of its Answer as if set forth herein at

length.

          The following defenses are not stated separately as to each claim for relief or allegation of

Plaintiff. Nevertheless, the following defenses are applicable, where appropriate, to any and all of

Plaintiff’s claims for relief. In addition, AutoZone, in asserting the following defenses, does not

admit that the burden of proving the allegations or denials contained in the defenses is upon

AutoZone, but, to the contrary, asserts that by reason of denials and/or by reason of relevant

statutory and judicial authority, the burden of proving the facts relevant to many of the defenses

and/or the burden of proving the inverse of the allegations contained in many of the defenses is

upon Plaintiff. Moreover, AutoZone does not admit, in asserting any defense, any responsibility

or liability of AutoZone but, to the contrary, specifically denies any and all allegations of

responsibility and liability in Plaintiff’s First Amended Complaint.

                                FIRST AFFIRMATIVE DEFENSE

          Plaintiff’s First Amended Complaint fails, in whole or in part, to state a claim upon which

relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE

          To the extent AutoZone discovers, during the course of this action, that Plaintiff engaged

in any conduct that would warrant discharge or other employment action under company policy,

practice, or procedure, Plaintiff’s alleged damages will be limited in accordance with the after

acquired evidence doctrine.




{M1599123.2}                                        6
   Case 3:18-cv-02108-B Document 32 Filed 02/20/19                  Page 7 of 11 PageID 125



                              THIRD AFFIRMATIVE DEFENSE

        AutoZone is entitled to an offset against any award of back pay in an amount equal to all

interim earnings by Plaintiff from other employment and/or sources and all other additional sums

that constitute interim earnings Plaintiff could have earned had he made a reasonable effort to

mitigate his damages as required by law. AutoZone is also entitled to any other additional offsets

permissible under all applicable laws.

                             FOURTH AFFIRMATIVE DEFENSE

        To the extent Plaintiff has failed to reasonably mitigate his alleged damages as required by

law, he is not entitled to an award of back pay or front pay.

                              FIFTH AFFIRMATIVE DEFENSE

        Any decisions     concerning     Plaintiff’s   employment   were   based    on   legitimate,

nondiscriminatory, non-retaliatory reasons.

                              SIXTH AFFIRMATIVE DEFENSE

        Plaintiff is barred from maintaining this action against AutoZone because Plaintiff’s

injuries and/or damages, if any, were proximately caused, in whole or in part, by unforeseeable,

independent, intervening, and/or superseding events and/or by the unforeseeable, independent,

intervening, and/or superseding acts and/or omissions of persons and/or entities other than

AutoZone.

                            SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff has not alleged and cannot prove the level of conduct necessary to state a claim

for punitive damages. Alternatively, Plaintiff’s claim for punitive damages is barred by the

defense set forth in Kolstad v. American Dental Ass’n, 527 U.S. 526 (1999), in that AutoZone has

anti-discrimination policies, makes reasonable efforts to educate employees about its anti-




{M1599123.2}                                       7
   Case 3:18-cv-02108-B Document 32 Filed 02/20/19                   Page 8 of 11 PageID 126



discrimination policies and the prohibitions of state civil rights laws, and makes reasonable efforts

to enforce the anti-discrimination policies. Therefore, AutoZone denies any and all liability for

punitive damages for any alleged acts of its employees which are contrary to AutoZone's good

faith efforts to comply with state law.

                             EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims for compensatory and punitive damages are subject to all applicable

limitations and caps on the recovery of such damages.

                              NINTH AFFIRMATIVE DEFENSE

        To the extent AutoZone employees were acting outside the course and scope of their

employment, AutoZone is not liable for their actions.

                              TENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred in whole or in part by the doctrines of waiver, estoppel, laches,

unclean hands, ratification, and/or jurisdiction.

                           ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims may be barred in whole or in part due to his failure to exhaust

administrative remedies and/or are time-barred.

                            TWELFTH AFFIRMATIVE DEFENSE

        To the extent Plaintiff seeks recovery for alleged injuries arising out of his employment

(including but not limited to emotional distress damages), the exclusive remedy for such injury, if

any, is the Texas Workers’ Compensation Law. The Court lacks subject matter jurisdiction over

any and all such claims.

        AutoZone reserves the right to amend this Answer and Affirmative Defenses to Plaintiff’s

First Amended Complaint to assert any additional defenses, if and when, in the course of its




{M1599123.2}                                        8
   Case 3:18-cv-02108-B Document 32 Filed 02/20/19                Page 9 of 11 PageID 127



investigation, discovery, or preparation for trial, such defenses become known and/or it otherwise

becomes appropriate to assert such affirmative defenses.

                                    PRAYER FOR RELIEF

        WHEREFORE, AutoZone prays that this, its Answer and Affirmative Defenses to

Plaintiff’s First Amended Complaint, be deemed good and sufficient, and that after due

proceedings, there be judgment in favor of AutoZone and against Plaintiff, dismissing all claims

asserted therein with prejudice and on the merits, and that costs be assessed and attorneys’ fees

awarded against Plaintiff, together with such further relief as the Court deems just and proper.

Dated: February 20, 2019                     Respectfully submitted,

                                             Christopher S. Mann
                                             (TX Bar No. 24061563)
                                             Jones Walker LLP
                                             201 St. Charles Avenue
                                             New Orleans, Louisiana 70170-5100
                                             Telephone: (504) 582-8332
                                             Facsimile: (504) 589-8332
                                             E-Mail: cmann@joneswalker.com

                                             And

                                             /s/ Laurie M. Riley
                                             Laurie M. Riley, Esq.
                                             Florida Bar No.: 657751
                                             (Admitted Pro Hac Vice)
                                             Jones Walker LLP
                                             201 South Biscayne Boulevard, Suite 2600
                                             Miami, FL 33131
                                             Telephone: (305) 679-5728
                                             Facsimile: (305) 679-5816
                                             Email: lriley@joneswalker.com

                                             And

                                             Tracy E. Kern, Esq.
                                             Louisiana Bar No.: 20246
                                             (Admitted Pro Hac Vice)
                                             Jones Walker LLP



{M1599123.2}                                     9
  Case 3:18-cv-02108-B Document 32 Filed 02/20/19    Page 10 of 11 PageID 128


                                                            th
                                   201 St. Charles Avenue, 50 Floor
                                   New Orleans, Louisiana 70170
                                   Phone: (504) 582-8134
                                   Facsimile: (504) 589-8134
                                   Email: tkern@joneswalker.com

                                   And

                                   Amy K. Anderson
                                   Texas Bar No. 24077064
                                   Jones Walker LLP
                                   811 Main Street, Suite 2900
                                   Houston, Texas 77002
                                   Telephone: 713.437.1800 Facsimile: 713.437.1810
                                   Email: aanderson@joneswalker.com

                                   Counsel for Defendant




{M1599123.2}                          10
  Case 3:18-cv-02108-B Document 32 Filed 02/20/19                  Page 11 of 11 PageID 129



                                 CERTIFICATE OF SERVICE

        On February 20, 2019, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing system

of the court. I hereby certify that I have served all counsel and/or pro se parties of record

electronically or by another manner authorized by Federal Rule of Civil Procedure 5 (b)(2).


                                       John H. Crouch, IV
                                    Kilgore & Kilgore, PLLC
                                     3109 Carlisle, Suite 200
                                        Dallas, TX 75204
                                 Via Email: jhc@kilgorelaw.com


                                                       /s/ Laurie M. Riley
                                                       Laurie M. Riley




{M1599123.2}                                      11
